DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 9/29/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 9/29/2021, with respect to office action dated 8/12/2021 have been fully considered and are persuasive.  The objections and rejections of 8/12/2021 have been withdrawn. 
Specification
	Amended to specification submitted on 9/29/2021 is entered.
Drawings
The drawings were received on 9/29/2021.  These drawings are acceptable.
Reason for Allowance
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a measuring arrangement for a thermal analysis of a sample, having: a crucible for storing a sample in the crucible, a sensor for measuring a sample temperature of the sample when the crucible is arranged on the sensor, a washer arrangement, inserted between the crucible and the sensor, the washer arrangement having a first layer, which contacts the crucible, of a first material and a second layer, which contacts the sensor, of a second material, wherein the second material differs from the first material.
The closest reasonable prior art reference is Groeschner (6,860,632) teaches a thermal analysis arrangement with a crucible and washer/intermediate housing member. However, Groeschner does not teach the washer arrangement having a first layer, which contacts the crucible, of a first material and a 
The secondary reference, Danley (3,233,458) teaches two discs with different layers having different materials.  However, Danley does not teach a single washer/disc arrangement having a first layer, which contacts the crucible, of a first material and a second layer, which contacts the sensor, of a second material, wherein the second material differs from the first material.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a washer arrangement having a first layer, which contacts the crucible, of a first material and a second layer, which contacts the sensor, of a second material, wherein the second material differs from the first material.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855